Per Curiam:

Mary D. Kleinfield, with two other defendants, was tried before a justice of the peace upon the charge of unlawfully selling intoxicating liquor. She was found guilty and appealed to the district court, where she was again convicted. From the latter conviction she now appeals.
She first complains that the verdict in the justice court was invalid because not signed by the foreman of the jury. A verdict was returned consisting of three paragraphs, in each of which a finding of guilty was announced against one defendant. The foreman signed the joint verdict, and in so doing necessarily affixed his signature to the verdict against this defendant.
A second complaint is that this verdict was void because it failed to state correctly the defendant’s name. The record, however, shows that the verdict gave her full name with entire accuracy.
*675A third and final complaint is based upon the contention that the title of the act under which the prosecution was instituted (Laws 1901, ch. 232), “An act relating to the sale of intoxicating liquors,” etc., is not broad enough to cover the prohibition of unlawful sales. The contention is not sound.
The judgment is affirmed.